DETAILED ACTION
	This office action is in response to the application filed on 3/14/2019 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monaghan et al (US20160345163A1) in view of “The Cisco CMX Presence Analytics Service, (Web Page), Retrieved 09/24/2018, 13Pgs.” (NPL) as cited in the IDS dated 3/14/2019 of the instant application.
As to claim 1, Monaghan teaches a non-transitory computer readable medium comprising computer executable instructions stored thereon that, when executed by a processor in a source system, cause the processor to: ([0094] a non-transitory computer readable medium with instructions for execution by a processor to perform the methods of the disclosure)
store signal strength data for a plurality of devices having a dwell time over a dwell time threshold, the signal strength data indicating a strength of signal transmitted ([0017] Aps receive packets from devices with an RSSI value over a dwell time [0019] WLC 14 can aggregate RSSI information for each wireless device 20a, 20b from each AP 12a-12c) 
baseline the signal strength data for each of the plurality of devices having the dwell time over the dwell time threshold;  ([0018] if the RSSI values are below a threshold the RSSI value is ignored.)
determine that a device is fixed ([0008] detecting movements of a device in an area [0019] every two seconds RSSI values are updated [0020] every time interval a location is calculated and is used to update a location database for a particular device. Fig. 4 step 410 [0037] analyzing velocity and speed of a device)
identify a moving candidate device from the plurality of devices ([0008] detecting movements of a device in an area [0019] every two seconds RSSI values are updated [0020] every time interval a location is calculated and is used to update a location database for a particular device. Fig. 4 step 410  [0037] defining a device based on MAC or SSID and analyzing the velocity and speed of the device)
But does not specifically teach:
determine that a device is fixed when the baseline of the signal strength data for the device returns a single interval and a predefined percentage of signal strength values fall in the single interval; 
identify a moving candidate device from the plurality of devices when the baseline of the signal strength data for the moving candidate device returns a plurality of intervals; 

when the pattern of signal strength intervals for the moving candidate device has an overlapping value, determine that the moving candidate device is fixed, and when the pattern of signal strength intervals includes at least one non-overlapping value, determine that the moving candidate device is moving.
However Cisco teaches determine that a device is fixed when the baseline of the signal strength data for the device returns a single interval and a predefined percentage of signal strength values fall in the single interval; (Cisco page 5 describes RSSI threshold intervals for determining if a device is a passer-by or a visitor based on RSSI values being within a given threshold over a given amount of time. In combination with Monaghan if a device is present (above an RSSI threshold) and is not moving/fixed for a given time it will have the same RSSI values (fall within a single interval) and in turn result in the same location over a period of time and a percentage of signal strength values would be within a single interval.)
identify a moving candidate device from the plurality of devices when the baseline of the signal strength data for the moving candidate device returns a plurality of intervals; (Cisco page 5 describes RSSI threshold intervals for determining if a device is a passer-by or a visitor based on RSSI values being within a given threshold over a given amount of time. In combination with Monaghan if a device is present (above an RSSI threshold) and is moving for a given time it will have different RSSI values (fall within multiple intervals) and in turn result in different locations over a period of time..)
identify a pattern of signal strength intervals for the moving candidate device; and 
(Cisco pg.s 3 and 4 describe dwell times for visitors at a site and pg 5 describes RSSI threshold intervals for determining if a device is a passer-by or a visitor based on RSSI values being within a given threshold over a given amount of time. In combination with Monaghan [0037] location can be calculated.)
when the pattern of signal strength intervals for the moving candidate device has an overlapping value, determine that the moving candidate device is fixed, and (Cisco page 5 describes RSSI threshold intervals for determining if a device is a passer-by or a visitor based on RSSI values being within a given threshold over a given amount of time. In combination with Monaghan if a device is present (above an RSSI threshold) and is not moving/fixed for a given time it will have the same RSSI values (fall within a single interval) and in turn result in the same location over a period of time.)
 when the pattern of signal strength intervals includes at least one non-overlapping value, determine that the moving candidate device is moving.
(Cisco page 5 describes RSSI threshold intervals for determining if a device is a passer-by or a visitor based on RSSI values being within a given threshold over a given amount of time. In combination with Monaghan if a device is present (above an RSSI threshold) and is moving for a given time it will have different RSSI values (fall within multiple intervals) and in turn result in different locations over a period of time.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the location services of Monaghan with the presence analytics methods of Cisco in order to determine behaviors of devices at a given site.
As to claim 2, Monaghan in view of Cisco teaches the non-transitory machine-readable storage medium of claim 1, wherein the predefined percentage of signal strength values is at least 90. (It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention that if the device is not moving/fixed over a period of time of measurement it will return the same RSSI value resulting in the same location over the period of time of measurement resulting in 100% of the RSSI values being in the same interval (RSSI threshold range))
As to claim 3, Monaghan in view of Cisco teaches the non-transitory machine-readable storage medium of claim 1, further comprising instructions that when executed by the processor cause the processor to determine that the device is the moving candidate device when the baseline of the signal strength data returns the single interval and the predefined percentage of signal strength values do not fall in the single interval. (Cisco pg5 describes two thresholds for classification (passer-by and visitors); visitors are classified based on RSSI values being above a second threshold over x minutes in the past 20 min. Therefore a client can be a passer-by client (baseline) but can also become a visitor if RSSI increases over the second threshold  within the 20 min for 5 min which means the RSSI values over the 20 min would have percentages of RSSI values in multiple RSSI intervals. In combination with Monaghan this would result in different locations and a determination that the device is moving.)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the location services of Monaghan with the presence analytics methods of Cisco in order to determine behaviors of devices at a given site.

As to claim 4, Monaghan in view of Cisco teaches the non-transitory machine-readable storage medium of claim 1, further comprising instructions that when executed by the processor cause the processor to update a set of fixed devices by repeating the instructions to: ([0094] a non-transitory computer readable medium with instructions for execution by a processor to perform the methods of the disclosure. [0019]- [0020] locations are calculated after a given time and can be updated (repetition).)
baseline the signal strength data for each of the plurality of devices having the dwell time over the dwell time threshold;  ([0018] if the RSSI values are below a threshold the RSSI value is ignored.)
determine that a device is fixed ([0008] detecting movements of a device in an area [0019] every two seconds RSSI values are updated [0020] every five seconds a location is calculated and is used to update a location database for a particular device. Fig. 4 step 410 [0037] analyzing velocity and speed of a device)
identify a moving candidate device from the plurality of devices ([0008] detecting movements of a device in an area [0019] every two seconds RSSI values are updated [0020] every five seconds a location is calculated and is used to update a location database for a particular device. Fig. 4 step 410  [0037] defining a device based on MAC or SSID and analyzing the velocity and speed of the device)
maintain the set of fixed devices in a database.
(Monaghan [0011] The analytics engine 16 provides a memory (i.e., a location database) that is leveraged by the applications and services. Once the location calculation is completed, analytics engine 16 can update the location database for the particular wireless device.)

But does not specifically teach:
determine that a device is fixed when the baseline of the signal strength data for the device returns a single interval and a predefined percentage of signal strength values fall in the single interval; 
identify a moving candidate device from the plurality of devices when the baseline of the signal strength data for the moving candidate device returns a plurality of intervals; 
identify a pattern of signal strength intervals for the moving candidate device; and 
when the pattern of signal strength intervals for the moving candidate device has an overlapping value, determine that the moving candidate device is fixed, and when the pattern of signal strength intervals includes at least one non-overlapping value, determine that the moving candidate device is moving.
However Cisco teaches determine that a device is fixed when the baseline of the signal strength data for the device returns a single interval and a predefined percentage of signal strength values fall in the single interval; (Cisco page 5 describes RSSI threshold intervals for determining if a device is a passer-by or a visitor based on RSSI values being within a given threshold over a given amount of time. In combination with Monaghan if a device is present (above an RSSI threshold) and is not moving/fixed for a given time it will have the same RSSI values (fall within a single interval) and in turn result in the same location over a period of time and a percentage of signal strength values would be within a single interval.)
identify a moving candidate device from the plurality of devices when the baseline of the signal strength data for the moving candidate device returns a plurality of intervals; (Cisco page 5 describes RSSI threshold intervals for determining if a device is a passer-by or a visitor based on RSSI values being within a given threshold over a given amount of time. In combination with Monaghan if a device is present (above an RSSI threshold) and is moving for a given time it will have different RSSI values (fall within multiple intervals) and in turn result in different locations over a period of time..)
identify a pattern of signal strength intervals for the moving candidate device; and 
(Cisco pg.s 3 and 4 describe dwell times for visitors at a site and pg 5 describes RSSI threshold intervals for determining if a device is a passer-by or a visitor based on RSSI values being within a given threshold over a given amount of time. In combination with Monaghan [0037] location can be calculated.)
when the pattern of signal strength intervals for the moving candidate device has an overlapping value, determine that the moving candidate device is fixed, and (Cisco page 5 describes RSSI threshold intervals for determining if a device is a passer-by or a visitor based on RSSI values being within a given threshold over a given amount of time. In combination with Monaghan if a device is present (above an RSSI threshold) and is not moving/fixed for a given time it will have the same RSSI values (fall within a single interval) and in turn result in the same location over a period of time.)
 when the pattern of signal strength intervals includes at least one non-overlapping value, determine that the moving candidate device is moving.
(Cisco page 5 describes RSSI threshold intervals for determining if a device is a passer-by or a visitor based on RSSI values being within a given threshold over a given amount of time. In combination with Monaghan if a device is present (above an RSSI threshold) and is moving for a given time it will have different RSSI values (fall within multiple intervals) and in turn result in different locations over a period of time.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the location services of Monaghan with the presence analytics methods of Cisco in order to determine behaviors of devices at a given site.
As to claim 6, Monaghan in view of Cisco teaches the non-transitory machine-readable storage medium of claim 1, further comprising instructions that when executed by the processor cause the processor to determine that a moving candidate device is fixed based on having the dwell time over the dwell time threshold. (Cisco page 5 describes RSSI threshold intervals for determining if a device is a passer-by or a visitor based on RSSI values being within a given threshold over a given amount of time. In combination with Monaghan if a device is present (above an RSSI threshold) and is not moving/fixed for a given time it will have the same RSSI values (fall within a single interval) and in turn result in the same location over a period of time.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the location services of Monaghan with the presence analytics methods of Cisco in order to determine behaviors of devices at a given site.
As to claim 7, Monaghan in view of Cisco teaches the non-transitory machine-readable storage medium of claim 1, further comprising instructions that when executed by the processor cause the processor to receive the signal strength data from the at least one access point. (Monaghan ([0017] APs receive packets from devices with an RSSI value over a dwell time [0019] WLC 14 can aggregate RSSI information for each wireless device 20a, 20b from each AP 12a-12c)
As to claim 8, Monaghan in view of Cisco teaches the non-transitory machine-readable storage medium of claim 1, further comprising instructions that when executed by the processor cause the processor to determine, for each of the plurality of devices, whether the device is a visitor device. (Cisco page 5 describes RSSI threshold intervals for determining if a device is a passer-by or a visitor based on RSSI values being within a given threshold over a given amount of time)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the location services of Monaghan with the presence analytics methods of Cisco in order to determine behaviors of devices at a given site.
As to claim 9, Monaghan in view of Cisco teaches the non-transitory machine-readable storage medium of claim 8, further comprising instructions that when executed by the processor cause the processor to determine an average dwell time based on the dwell times of each of the visitor devices. (Cisco pg.4 describes a dwell time distribution chart for visitor devices.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the location services of Monaghan with the presence analytics methods of Cisco in order to determine behaviors of devices at a given site.
As to claim 10, Monaghan teaches a system comprising: (abstract A location services system used with a wireless LAN network provides wireless LAN Internet access in a venue, and also provides location-based analytics and services.)
an access point to sense a presence of all clients using a wireless communication technology in a location;  ([0017] Each AP within range of the wireless client either hears the probe requests sent by wireless devices 20, or hears packets. Receive signal strength indication (RSSI) information is calculated for the particular wireless device from either the probe requests or from packets sent by the wireless devices.)
a presence server to receive presence data from the access point; and ([0019] WLC 14 can aggregate RSSI information for each wireless device 20a, 20b from each AP 12a-12c which it controls and forwards messages to analytics engine 16)
an identification manager to process the presence data to determine whether the wireless communication technology is fixed, determine whether the wireless communication technology is moving, and store a set of fixed wireless communication technologies in a database. ([0008] detecting movements of a device in an area [0019] every two seconds RSSI values are updated [0020] every time interval a location is calculated and is used to update a location database for a particular device. Fig. 4 step 410 [0037] analyzing velocity and speed of a device)
	But does not specifically teach:
	an identification manager to process the presence data to determine a dwell time for the wireless communication technology in the location
	However Cisco teaches an identification manager to process the presence data to determine a dwell time for the wireless communication technology in the location. 
(Cisco pg.4 describes a dwell time distribution chart for visitor devices.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the location services of Monaghan with the presence analytics methods of Cisco in order to determine behaviors of devices at a given site.
As to claim 11, Monaghan in view of Cisco teaches the system of claim 10, wherein the presence data includes a signal strength value for the wireless communication technology with respect to the access point.  (Monaghan ([0017] Each AP within range of the wireless client either hears the probe requests sent by wireless devices 20, or hears packets. Receive signal strength indication (RSSI) information is calculated for the particular wireless device from either the probe requests or from packets sent by the wireless devices.)
	As to claim 13, Monaghan in view of Cisco teaches the system of claim 10, further comprising a second access point to sense the presence of all clients using the wireless communication technology in the location. (Monaghan fig. 1 shows three APs collecting probe messages from client devices as described in [0017]-[0018])
As to claim 14, Monaghan in view of Cisco teaches the system of claim 10, wherein the identification manager provides the set of fixed wireless communication technologies to the presence server, and (Monaghan [0019] WLC 14 can aggregate RSSI information for each wireless device 20a, 20b from each AP 12a-12c which it controls and forwards messages to analytics engine 16)
the presence server determines an average dwell time for a set of visitor wireless communication technologies. 
	(Cisco pg.4 describes a dwell time distribution chart for visitor devices.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the location services of Monaghan with the presence analytics methods of Cisco in order to determine behaviors of devices at a given site.
As to claim 15, Monaghan teaches a method for classifying devices, the method comprising: ([0008] The present disclosure relates to systems and methods in which a wireless network detects a plurality of mobile devices communicating with the network with wireless LAN signals, and maintains information relating to the plurality of devices including identification information and movements of the devices within an area.)
determining that a device is located at a location ([0008] detecting movements of a device in an area [0019] every two seconds RSSI values are updated [0020] every five seconds a location is calculated and is used to update a location database for a particular device. Fig. 4 step 410 [0037] analyzing velocity and speed of a device)
identifying that the device is a moving candidate ([0008] detecting movements of a device in an area [0019] every two seconds RSSI values are updated [0020] every five seconds a location is calculated and is used to update a location database for a particular device. Fig. 4 step 410  [0037] defining a device based on MAC or SSID and analyzing the velocity and speed of the device)
classifying the device as fixed ([0008] detecting movements of a device in an area [0019] every two seconds RSSI values are updated [0020] every five seconds a location is calculated and is used to update a location database for a particular device. Fig. 4 step 410 [0037] analyzing velocity and speed of a device)
But does not specifically teach:
determining that a device is located at a location for more than a threshold amount of time; 
identifying that the device is a moving candidate based on a percentage of times a plurality of signal strength values for the device fall inside a baseline interval; 
determining a most frequent pattern set of signal strength values for the device; 
classifying the device as fixed when the most frequent pattern set of signal strength values for the device includes at least one overlapping interval; and 
classifying the device as moving when the most frequent pattern set of signal strength values for the device includes at least one non-overlapping interval.
However Cisco teaches determining that a device is located at a location for more than a threshold amount of time; (Cisco page 5 describes RSSI threshold intervals for determining if a device is a passer-by or a visitor based on RSSI values being within a given threshold over a given amount of time. In combination with Monaghan if a device is present (above an RSSI threshold) and is not moving/fixed for a given time it will have the same RSSI values (fall within a single interval) and in turn result in the same location over a period of time.)
(Cisco pg5 describes two thresholds for classification (passer-by and visitors); visitors are classified based on RSSI values being above a second threshold over x minutes in the past 20 min. Therefore a client can be a passer-by client (baseline) but can also become a visitor if RSSI increases over the second threshold  within the 20 min for 5 min which means the RSSI values over the 20 min would have percentages of RSSI values in multiple RSSI intervals. In combination with Monaghan this would result in different locations and a determination that the device is moving.)
determining a most frequent pattern set of signal strength values for the device; (Cisco pg. 5 RSSI for a device are calculated every 20 min)
classifying the device as fixed when the most frequent pattern set of signal strength values for the device includes at least one overlapping interval; and (Cisco page 5 describes RSSI threshold intervals for determining if a device is a passer-by or a visitor based on RSSI values being within a given threshold over a given amount of time. In combination with Monaghan if a device is present (above an RSSI threshold) and is not moving/fixed for a given time it will have the same RSSI values (fall within a single interval) and in turn result in the same location over a period of time.)
classifying the device as moving when the most frequent pattern set of signal strength values for the device includes at least one non-overlapping interval. (Cisco page 5 describes RSSI threshold intervals for determining if a device is a passer-by or a visitor based on RSSI values being within a given threshold over a given amount of time. In combination with Monaghan if a device is present (above an RSSI threshold) and is moving for a given time it will have different RSSI values (fall within multiple intervals) and in turn result in different locations over a period of time.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the location services of Monaghan with the presence analytics methods of Cisco in order to determine behaviors of devices at a given site.
	As to claim 16, Monaghan in view of Cisco teaches the method of claim 15, wherein the at least one overlapping interval includes a plurality of intervals with the same most frequent set of signal strength values. (Cisco page 5 describes RSSI threshold intervals for determining if a device is a passer-by or a visitor based on RSSI values being within a given threshold over a given amount of time. In combination with Monaghan if a device is present (above an RSSI threshold) and is not moving/fixed for a given time it will have the same RSSI values (fall within a single interval) and in turn result in the same location over a period of time.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the location services of Monaghan with the presence analytics methods of Cisco in order to determine behaviors of devices at a given site.
	As to claim 17, Monaghan in view of Cisco teaches the method of claim 15, further comprising determining a visitor count based on the classifying the device as fixed and the classifying the device as moving. (Cisco pg. 4 shows an analytics chart with a proximity distribution showing information such as percentages pertaining to passer-by, visitors, and connected devices.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the location services of Monaghan with the presence analytics methods of Cisco in order to determine behaviors of devices at a given site.
As to claim 18, Monaghan in view of Cisco teaches the method of claim 15, further comprising determining the device is fixed based on the time of the device at the location after classifying the device as moving when the most frequent pattern set of signal strength values for the device includes at least one non-overlapping interval. (Cisco page 5 describes RSSI threshold intervals for determining if a device is a passer-by or a visitor based on RSSI values being within a given threshold over a given amount of time. In combination with Monaghan if a device is present (above an RSSI threshold) and is not moving/fixed for a given time it will have the same RSSI values (fall within a single interval) and in turn result in the same location over a period of time.)
This means Monaghan in view of Cisco results in a situation that if a passer-by device is classified and then becomes a visitor it is considered moving (different RSSI values) and stops moving based on repeated RSSI values over a threshold of time, a reoccurring location is calculated and the device is determined to be fixed.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the location services of Monaghan with the presence analytics methods of Cisco in order to determine behaviors of devices at a given site.


As to claim 19, Monaghan in view of Cisco teaches the method of claim 15, generating signal strength intervals for the device, (Cisco pg 5 step 7 describes generating signal strength intervals for the device)
 wherein the determining the most frequent pattern set of signal strength values for the devices is based on the generated signal strength intervals.  (Cisco pg 5 step 7 describes measuring signal strength values for the device based on the signal strength intervals)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the location services of Monaghan with the presence analytics methods of Cisco in order to determine behaviors of devices at a given site.

Claims 5, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monaghan in view of Cisco as applied to claims 1, 10, and 15 above, and further in view of Liu et al. (US200502243722A1).
As to claim 5, Monaghan in view of Cisco teaches the non-transitory machine-readable storage medium of claim 1, further comprising instructions that when executed by the processor cause the processor to store the fixed devices in a database and (Monaghan [0011] The analytics engine 16 provides a memory (i.e., a location database) that is leveraged by the applications and services. Once the location calculation is completed, analytics engine 16 can update the location database for the particular wireless device.)
But does not specifically teach:

However Liu teaches determine at least one device in a set of fixed devices in the database is not functional. ([0043] describes probe messages used for determining node failure.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the probe and data messages of Monaghan in view of Cisco with the probe messages of Liu in order to determine if a node has failed.
	As to claim 12, Monaghan in view of Cisco teaches the system of claim 10, 
But does not specifically teach
wherein the presence server processes the set of fixed wireless communication technologies in the database to determine when a fixed wireless communication technology is malfunctioning.
However Liu teaches wherein the presence server processes the set of fixed wireless communication technologies in the database to determine when a fixed wireless communication technology is malfunctioning. ([0043] describes probe messages used for determining node failure.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the probe and data messages of Monaghan in view of Cisco with the probe messages of Liu in order to determine if a node has failed.
As to claim 20, Monaghan in view of Cisco teaches the method of claim 15, further comprising: storing a set of fixed devices in a database; and (Monaghan [0011] The analytics engine 16 provides a memory (i.e., a location database) that is leveraged by the applications and services. Once the location calculation is completed, analytics engine 16 can update the location database for the particular wireless device.)
But does not specifically teach:
determining at least one device in the set of fixed devices is malfunctioning based on the at least one device being removed from the database.
However Liu teaches determining at least one device in the set of fixed devices is malfunctioning based on the at least one device being removed from the database. ([0043] describes probe messages used for determining node failure.)
The combination of Monaghan Cisco and Liu means that if a device stops sending probe messages then RSSI values are not given and a location cannot be calculated there for it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that an updated location value in the database having a null value or a removed value for the given device represents a device failure.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the probe and data messages of Monaghan in view of Cisco with the probe messages of Liu in order to determine if a node has failed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pandey (US20150351071A1) Location Classification Accuracy for Devices Inside and Outside of a Deployment Area 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Elton Williams/Examiner, Art Unit 2465